DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 10,022,467) in view of Qi X (CN 107739221 A).  Chang teaches a trash container, shown in figures 1-7, comprising a container unit 100 which comprises a container body at 100 having a top opening (shown in figure 3) and a container cavity (shown generally at lead line 200 in figure 3) for collecting trash therein within liner 200, and a container cover 300 movably coupled at said container body between an .
Chang discloses the claimed invention except for the deodorizer being an ultrasonic deodorizing device.  Qi X teaches that it is known to provide a container with a deodorizer being an ultrasonic deodorizing device (see element 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the trash container of Chang with the deodorizer being an ultrasonic deodorizing device, as taught by Qi X, in order to use a well known deodorizing method that does not require UV rays.
As modified above, Qi X teaches the deodorizing device being in liquid form, the ultrasonic nozzle is shown at the top of 2 in the figure of Qi X operatively coupled at said deodorizing carrier for downwardly injecting the deodorant in an atomization manner below said top opening of said container body (figure of Qi X).  

Regarding claim 2, said nozzle controller comprises a control circuit operatively linked to said ultrasonic nozzle and configured to actuate said ultrasonic nozzle for injecting the deodorant in response to a movement of said container cover (Chang teaches the actuation of the deodorizing device in col. 4 lines 51-55 by 700, and as modified by Qi X the nozzle would be actuated).

Regarding claim 3, the control circuit 700 is delayed to actuate said ultrasonic nozzle after said container cover is moved back to said closed position from said opened position (col. 4 lines 46-55).

Regarding claim 4, an actuation module 500 for automatically actuating said container cover between said opened position (figure 3) and said closed position (figure 2), wherein said actuation unit 

Regarding claim 5, an actuation module for automatically actuating said container cover between said opened position and said closed position, wherein said actuation unit comprises a sensor unit 510 operatively linked to said control circuit and a motorized unit 521 operatively controlled by said control circuit, such that when said sensor unit is activated, said control circuit is configure to actuate said motorized unit to move said container cover from said closed position to said opened position and is configured to actuate said ultrasonic nozzle for injecting the deodorant (col. 3 lines 36-59 and col. 4 lines 51-55).

Regarding claim 6, said control circuit is configured to actuate said ultrasonic nozzle when said container cover is retained at said closed position after a predetermined idling time (col. 3 lines 36-59 and col. 4 lines 51-55; “regular intervals”).

Regarding claim 7, said control circuit is configured to actuate said ultrasonic nozzle when said container cover is retained at said closed position after a predetermined idling time (col. 3 lines 36-59 and col. 4 lines 51-55; “regular intervals”).

Regarding claim 8, the ultrasonic deodorizing device further comprises a power source electrically linked to said control circuit and said actuation module to form a common power supply 600.

Chang discloses the claimed invention except for the deodorizer being an ultrasonic deodorizing device.  Qi X teaches that it is known to provide a container with a deodorizer being an ultrasonic deodorizing device (see element 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the trash container of Chang with the deodorizer being an ultrasonic deodorizing device, as taught by Qi X, in order to use a well known deodorizing method that does not require UV rays.
As modified above, Qi X teaches the deodorizing device being in liquid form, the ultrasonic nozzle is shown at the top of element 2 in the figure of Qi X operatively coupled at said deodorizing carrier for downwardly injecting the deodorant in an atomization manner below said top opening of said container body (figure of Qi X).  

Regarding claim 19, in the step (b), said ultrasonic nozzle is actuated when said container cover is moved back to said closed position from said opened position (col. 4 lines 51-55).

Regarding claim 20, in the step (b), said ultrasonic nozzle is actuated when said container cover is retained at said closed position after a predetermined idling time (col. 3 lines 36-59 and col. 4 lines 51-55; “regular intervals”).



Regarding claim 22, the step (a) further comprises the steps of (a.1) detecting a presence of a user via a sensor unit (col. 4 lines 20-22), and (a.2) automatically actuating said container cover via a motorized unit to move from said closed position to said opened position (col. 4 lines 30-39).

Regarding claim 23, said motorized unit and said nozzle control are electrically powered by a common power source 600. 

Claims 15-17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 10,022,467) in view of Qi X (CN 107739221 A), as applied to claim 1 above, and further in view of Skocypec et al. (U.S. 2017/0090447).  The modified container of Chang discloses the claimed invention except for the data collector.  Skocypec et al. teaches that it is known to provide a trash container with a data collector (see elements 120, 130).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified trash container of Chang having a data collector, as taught by Skocypec et al., in order to monitor and detect the fullness and status of waste collection devices.
Regarding claim 15, a monitoring module which comprises a data collector coupled at said container unit for collecting trash information (paragraph [0008] of Skocypec et al.) thereof and a fluid monitor operatively coupled to said ultrasonic deodorizing device for monitoring the deodorant in said deodorizing carrier (paragraph [0011] of Skocypec et al.).


Regarding claim 17, said monitoring module further comprises a wireless transmitter operatively linked to said data collector for wirelessly transmitting the trash information to an external communicative device (paragraph [0015] of Skocypec et al.).

Regarding claim 24, comprising the steps of (c) collecting trash information of said trash container via a data collector (paragraph [0008] of Skocypec et al.), and (d) monitoring the deodorant in said deodorizing carrier via a fluid monitor (paragraph [0011] of Skocypec et al.).

Regarding claim 25, the step (c) further comprises the steps of (c.1) classifying the trash and quantity of the trash therein as said trash information via a trash scanner (paragraph [0008] of Skocypec et al.), (c.2) indicating said trash information via a trash indicator (paragraph [0015] of Skocypec et al.), and (c.3) wirelessly transmitting the trash information to an external communicative device via a wireless transmitter (paragraph [0015] of Skocypec et al.). 

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the dispensing feature of the container.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736